DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       PALM BEACH POLO, INC,
                             Appellant,

                                    v.

                     VILLAGE OF WELLINGTON,
                             Appellee.

                              No. 4D20-1562

                           [January 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502014CA013530XXXXMB.

  Alexander L. Domb of Alexander L. Domb, P.A., Wellington, for
appellant.

  Claudio Riedi of Lehtinen Schultz PLLC, Miami, and Laurie Stilwell
Cohen and Rachel Bausch of Village of Wellington, Wellington, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.